Citation Nr: 1008191	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from October 1943 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for 
bilateral hearing loss and assigned an initial non-
compensable evaluation effective from June 2003.

The Veteran's claim for a compensable evaluation for 
bilateral hearing loss was placed in appellate status by his 
disagreement with the initial rating award.  In such 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The claim is therefore characterized as shown on 
the title page.  

The Veteran failed to appear for a hearing scheduled for 
December 2006 to be held at the RO.  In November 2009, he 
elected to cancel a travel Board hearing scheduled for 
December 2009 and requested that the case be considered based 
on the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action pertaining to the claim of entitlement to an initial 
compensable rating for bilateral hearing loss is warranted.

The Veteran last underwent a VA audiological evaluation in 
May 2005, almost 5 years ago.  It has now been several years 
since the Veteran was last evaluated.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  However, 
in this case, due to the passage of time, the Veteran's 
assertions, and indications that the Veteran's hearing loss 
may have worsened since last evaluated in 2005, the Board 
finds that additional development is warranted to determine 
the current severity of the Veteran's service-connected 
bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination.).  

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the evaluation.  These factors were not discussed in 
conjunction with the evaluated conducted in May 2005.  As 
such, upon re-examination, a VA examiner should be requested 
to comment on the functional effects the Veteran experiences 
as a result of his bilateral hearing loss, including for 
example in conjunction with his day-to-day activities.

The Board also notes that the file contains VA medical 
records dated from 2006 to 2009.  Entries dated in October 
2006, October 2007 and February 2009 appear to indicate that 
the Veteran underwent VA audiological assessments at those 
times.  Those entries include reference to general and 
limited findings, but suggest that either the numeric results 
of puretone audiometry testing (not currently of record) 
and/or the results of controlled speech discrimination 
testing (Maryland CNC) may also be available.  As such, the 
Board believes that a request for VA records dated from 2006 
forward, which include any such actual test results, should 
be made.  

The Board also points out that the Veteran's claim for a 
higher evaluation for bilateral hearing loss was placed in 
appellate status by his disagreement with the initial rating 
award.  In such circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, the RO's 
re-adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) are 
appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request VA medical records dated from 
2006 to 2010 which include any 
audiological test results, to include 
interpreted and uninterpreted pure tone 
audiometry graph/charts, and/or the 
results of any controlled speech 
discrimination testing (Maryland CNC) 
that may have been undertaken during that 
time.  

2.  Schedule the Veteran for a VA 
audiological examination to reassess the 
current severity of his bilateral hearing 
loss.  Have the designated examiner 
review the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history.

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 1000, 2000, 
3000, and 4000 Hertz for the ears, 
bilaterally.

In addition to objective test results, 
the examiner should fully describe the 
functional effects caused by the hearing 
disability in the final report of the 
evaluation, such as those impacting his 
daily activities.  All opinions must be 
supported by a clear rationale, if 
necessary with citation to relevant 
medical findings.

3.  After completing the requested 
action, the RO should readjudicate the 
claim for an initial compensable rating 
for bilateral hearing loss.  The RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority, addressing whether staged 
ratings are appropriate.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

